OPINION ON MOTION FOR REHEARING.
On petition for a rehearing the defendant asserts that the court should have given consideration to the bill of exceptions contained in the record, because (1) it does not affirmatively appear therefrom that orders extending the time for settling the same were not made; (2) because of the stipulation of counsel consenting that the same could be settled; and (3) because it would be presumed that the judge was acting in the lawful exercise of jurisdiction in settling the same at the time he did.
In the opinion on rehearing in the case of O'Donnell v.[6] City of Butte, 72 Mont. 449, 235 P. 707, it is stated that when a bill of exceptions appears on its face to have been filed after the expiration of the time allowed by law, the record must affirmatively show that additional time for filing the same was duly granted by order of the court; that on the expiration of the time allowed by statute — whether original or extended — the court loses jurisdiction to settle the same; that this jurisdiction cannot be re-invested by stipulation of counsel, and that the showing required to be made in the record cannot be supplied by presumption. The decision in that case is controlling here and negatives each of the points above contended for by the defendant.
It is further argued that although the court would take judicial notice of the fact that morphine is a derivative of *Page 463 [4]  opium, that would not do away with the necessity of an allegation to that effect in the information and, since none was contained therein, it does not state a public offense. This contention is disposed of by section 11854, Revised Codes of 1921, which declares: "Neither presumptions of law, nor matters of which judicial notice is taken, need be stated in an indictment or information."
The petition for rehearing is denied.
MR. CHIEF JUSTICE CALLAWAY and ASSOCIATE JUSTICES MYERS, MATTHEWS and GALEN concur.
Rehearing denied June 30, 1928.